Title: To Thomas Jefferson from Daniel Bayles, 12 November 1806
From: Bayles, Daniel
To: Jefferson, Thomas


                        
                            12th November 1806
                        
                        To the Right Honourable Thomas Jefferson Esqr. President of the United States of America and Territorys
                            depending thereon and Chief Admiral of the same &c &c &c
                        The humble petition of Daniel Benjamine Bayles most humbly sheweth that your Petitioner was wounded in his
                            right hand and arm which rendereth them useless in a great measure and was captivated and put under the Care of that
                            Infamous Cunningham who kept the Provo In the City of New York for the British where our sufferings ware Intolerable and
                            was Detaind a prisoner two years and two months after the battle of Flat bush on long Island where your Petitioner
                            received his wound and was Captured Under the Command of Colonel Willis from Connecticut
                        And your humble Petitioner Most humbly prays, that some Consideration might be made to relieve his present
                            Distresses, which are become almost intolerable and your petitioner most humbly Conceives that his not applying at a more
                            earlyer Period may not prevet him from receiving the necessiry support which Invilieds are intitled to And as your humble
                            petitioner was sent from New york on board a prison Ship to the Newjersey and traveled from thence to the foreign parts
                            where he now resides It was at that time impossible for him to have procured a Certificate from his Superior officers
                            from his inabillity of traviling so great a distance which was and is still Impracticable for your Petitioner to perform
                            And therefore most humbly submits my Cause to your Excellency and the Honourable Legislative body as shall see fit in your
                            wisdom to determine
                        Your Petitioner has been teaching school in the Cerochee Nation for the term of Eighteen months near Tillicho
                            Blockhouse and the Chiefs have been Complaining for some time of the abuse the have suffered from men of vile Characters
                            Comeing and undertaking schools, and said Chiefs have requested your petitioner to Petition for a Latin and English school
                            to be held at said Block house as the understand that the Block house is to be avacuated shortly and is the most suitable
                            place for a Seimenary as the buildings are suitable and Centerable to a number of Towns in sd. Nation And there will
                            likewise be the Books for sd. school wanting which hoping your goodness will grant to your Humble Petitioner Who as in
                            Duty Bound shall Ever Pray
                        
                            Daniel Benjamine Bayles
                     
                        
                        
                        
                    